DETAILED ACTION
Upon further consideration of applicant’s arguments dated 01/05/2022, the examiner has decided to withdraw the prior Non-Final rejection dated 10/05/02021, and a new Non-Final rejection has been issued.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objections to claim 2 seen in the prior Non-Final office action have been withdrawn provided applicant has amended claim 2 in claim set dated 01/05/2022, to include the corrections proposed by the examiner in the prior Non-Final office action.

Claim Rejections - 35 USC § 112
The rejections of claim 2 and 3 issued under 35 USC 112(b) seen in the prior Non-Final office action have been withdrawn provided applicant has amended claim 2 in claim set dated 01/05/2022, to correct the antecedent based rejection of claim 2.
The rejections of claims 11 and 14 issued under 35 USC 112(d) seen in the prior Non-Final office action have been withdrawn provided applicant has canceled claims 11 and 14 in claim set dated 01/05/2022, rendering the rejection of claims 11 and 14 moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. US 20020170510 A1 (Suzuki) in view of Toru Yoshizuka JPH0526107 (Yoshizuka).
Regarding claim 1, Suzuki discloses a water cooled engine comprising a cylinder head (2, Abstract, Title, Figs. 1-3 and 9), the cylinder head including an air intake port (40, 40a), an exhaust port (41, 41a), and a head water jacket that allows an engine cooling water to pass around the ports (par [0007]), wherein when an extending direction of a crankshaft is a front-rear direction and a width direction of the cylinder head being perpendicular to the front-rear direction is a lateral direction (par [00015, figs. 1, 3 and 9), a laterally one end of the cylinder head is an exhaust end (EXHAUST SIDE, Figs. 3 and 9) and a laterally other end of the cylinder head is an air intake end (INTAKE SIDE), the cylinder head includes a cooling water injection passage provided at a bottom wall of the cylinder head (12b, Fig.4, passage 12b delivers or inject cooling water through cylinder head), the cooling water injection passage being positioned on the exhaust end side (12b, Fig. 3), and is configured to inject the engine cooling water into the head water jacket (pars [0064-0066] disclose where the cooling water is injected or delivered throughout the cylinder head jacket); an air intake port wall (40) of the air intake port includes an intake air exit port wall (40a) provided on an intake valve opening side (par [0037]).
Suzuki fails to disclose the cylinder head includes an intake valve shaft insertion boss, a push rod chamber wall provided on the exhaust end side at a position opposing to the intake valve shaft insertion boss, and an extending heat dissipation fin provided to extend between the intake valve shaft insertion boss and the push rod chamber wall.
Yoshizuka (Abstract; Title; Figs. 1-5) however discloses a cylinder head (1) that includes an intake valve shaft insertion boss, a push rod chamber wall (walls surrounding pushrods 2 and 3 located proximal to exhaust port 12 as seen in Fig.4 is considered pushrod chamber wall) provided on the exhaust end side at a position opposing to the intake valve shaft insertion boss (19), and an extending heat dissipation fin (5) provided to extend between the intake valve shaft insertion boss (19) and the push rod chamber wall (Rib 5 as seen  in Fig.4 is continuously positioned in the lengthwise direction between the pushrod chamber wall and intake valve insertion boss 19, therefore rib 5 is considered to extend between the intake valve insertion boss 19 and push rod chamber wall of pushrods 2 and 3).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Suzuki as to include a include an intake valve shaft insertion boss, a push rod chamber wall provided on the exhaust end side at a position opposing to the intake valve shaft insertion boss, and an extending heat dissipation fin provided to extend between the intake valve shaft insertion boss and the push rod chamber wall in order to realize a cylinder head structure capable of improving the sealing performance of the cylinder head seat surface even when the head bolt is arranged only on the outside of the push rod portion as discussed by Yoshizuka in paragraphs 0003-0004 in the description of the provided machine translation.

Claims 2, 3, 7, 8, 10, 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. US 20020170510 A1 (Suzuki) in view of in view of Toru Yoshizuka JPH0526107 (Yoshizuka) further in view of Dipling et al. DE 4116943 C1 (Dipling), still further in view of Dohn et al. US 5799627 A.
Regarding claims 2, 3, 7 and 8 Suzuki in view of Yoshizuka disclose the limitations of claim 1 as discussed previously, where Suzuki further discloses an exhaust port wall of the exhaust port includes an exhaust entrance port wall (41a, 48a).
Suzuki fails to disclose wherein the head water jacket includes an inter- intake/exhaust-port-wall water channel between the intake air exit port wall and the exhaust entrance port wall, the cylinder head includes a second cooling water injection passage provided at the bottom wall of the head water jacket, the second cooling water injection passage including a second passage entrance provided on the exhaust end side and a second passage exit directed to a water channel entrance of the inter-intake/exhaust-port-wall water channel, the extending heat dissipation fin extends along a lower surface of a ceiling wall of the cylinder head, and between the extending heat dissipation fin and the bottom wall of the cylinder head, a constricted passage is provided, the constricted passage being disposed on a side of the second passage exit of the second cooling water injection passage which is upstream in a flow direction in the inter-intake/exhaust-port-wall water channel, and the second passage exit is directed to the water channel entrance of the inter-intake/exhaust-port-wall water channel in a direction crossing the extending heat dissipation fin, when viewed from a side of the ceiling wall of the cylinder head; wherein the extending heat dissipation fin is positioned farther from the inter-intake/exhaust-port-wall water channel than the second passage exit of the second cooling water injection passage is; wherein the second cooling water injection passage is positioned on the exhaust end side.
Dipling (pars [0007, 0025-0033]; Figs. 3 and 4, claim 1) however discloses a water cooled engine arrangement wherein an air intake port wall (17, 18) of the air intake port (11, 12) includes an intake air exit port wall (portion of port wall 17 or 18 where air exits into cylinder from intake valve) provided on an intake valve opening side, and the head water jacket includes an inter- intake/exhaust-port-wall water channel (C, annotated fig. 3 below, claim 1) between the intake air exit port wall (17 or 18) and the second exhaust entrance port wall (19 or 20), the cylinder head includes a second cooling water injection passage provided at the bottom wall of the head water jacket (supply passages 33-35 as discussed in paragraph [0027] are seen positioned in lower section of figures 2, 6 and 7, where supply passage 35 is clearly seen as provided at the bottom of the cylinder head 1 water jacket, the examiner considers injection passages 33 and 34 to be arranged in a similar manner with respect to the cylinder head water jacket), the second cooling water injection passage including a second passage entrance (31) provided on the exhaust end side and a second passage exit (38 or 39, claim 6, par [0011]) directed to a water channel entrance of the inter-intake/exhaust-port-wall water channel (C), where a constricted passage (CP, annotated Fig. 4 below) is provided, the constricted passage being disposed on a side of the second passage exit (38 or 39) of the second cooling water injection passage (33 or 34, claim 2, par [0008]) which is upstream in a flow direction in the inter-intake/exhaust-port-wall water channel (C), and the second passage exit is directed to the water channel entrance of the inter-intake/exhaust-port-wall water channel in a direction crossing the extending heat dissipation fin, when viewed from a side of the ceiling wall of the cylinder head (Both figures 3 and 4 depict a top view of a cylinder head where in figure 3 guide element 26 or fin directs water to an inter-intake/exhaust-port-wall water channel in a direction crossing guide element 26 and where figure 4 depicts fin F seen annotated below as positioned upstream an inter-intake/exhaust port-wall water channel and directing the flow thereto); wherein the extending heat dissipation fin (F, Fig.4 seen annotated below) is positioned farther from the inter-intake/exhaust-port-wall water channel than the second passage exit (38 or 39) of the second cooling water injection passage is (Fin F is seen connected to water channel exits 38 or 39 as seen in figure 4 below); wherein the second cooling water injection passage (33 or 34) is positioned on the exhaust end side (passages 33 or 34 are positioned on side of engine where exhaust ports are located).

    PNG
    media_image1.png
    746
    804
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    687
    895
    media_image2.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the liquid cooling arrangement of Suzuki as to include first and second cooling water supply bores and fin structure seen discussed in Dipling in paragraph [0007] which states, “To cool the gas exchange ducts arranged in the cylinder head and the tubular chamber arranged centrally in the respective combustion chamber section, a first cooling water supply bore is provided in the cylinder head base, which is supplied with cooling water from the crankcase and is assigned to the combustion chamber section and which directly supplies the tubular chamber with cooling water. A second cooling water supply bore, which is fed in the same manner as described above, is arranged in the cylinder head base in such a way that it leads tangentially from the outlet side past the outlet ducts of a combustion chamber section and opens out at their circumference. It is thereby achieved that a sufficient rigidity of the cylinder head is achieved by means of a solid base plate and yet the particularly hot parts are cooled in a targeted manner. One consequence of the high flow velocities achieved in the bores and at their mouths, which are in the immediate vicinity of the parts to be cooled, are favorable heat transfer values,” in order to ensure adequate cooling water flows while also maintaining rigidity of the cylinder head as discussed by Dipling in paragraph [0004].
Suzuki fails to disclose where the extending heat dissipation fin extends along a lower surface of a ceiling wall of the cylinder head, and between the extending heat dissipation fin and the bottom wall of the cylinder head, a constricted passage is provided.
Dohn (Fig. 1, Abstract, Col. 3 L.14-33) however discloses an extending heat dissipation fin 23 which extends along a lower surface of a ceiling wall of the cylinder head, and between the extending heat dissipation fin and the bottom wall of the cylinder head, a constricted passage is provided.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify fin structure of Suzuki such that is positioned along a lower surface of a ceiling wall in a cylinder head as to create a constricted passage between the heat dissipation fin and the bottom wall of the cylinder head in order to provide a cylinder head wherein all critical areas of the cylinder head bottom near the combustion chambers and the gas exhaust passages are sufficiently cooled during engine operation as discussed by Dohn in Col.1 L.34-38.
Regarding claim 16, Suzuki in view of Yoshizuka further in view of Dipling still further in view of Dohn disclose the limitations of claims 1 and 2 as discussed previously.
Suzuki fails to disclose wherein a water channel exit of the inter-intake/exhaust-port-wall water channel is directed to a fuel injector.
Dipling however discloses wherein a water channel exit of the inter-exhaust-port-wall water channel is directed to a fuel injector (pars [0025-0029] and Fig. 3 disclose where a water channel exit of an inter-exhaust-port-wall water channel is directed towards a fuel injector 16).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the water jacket arrangement of Suzuki such that a water channel exit of the inter-exhaust-port-wall water channel is directed to a fuel injector so that the injector is completely free in a cooling water space for better cooling as discussed by Dipling in paragraph [0026] and promotes high heat dissipation in the chamber containing the fuel injector as discussed in paragraph [0028].
Regarding claims 10, 12, 13 and 15, Suzuki in view of Yoshizuka further in view of Dipling disclose the limitations of claims 1, 4, 6 and 9 as discussed below.
Suzuki fails to disclose wherein the extending heat dissipation fin extends along a lower surface of a ceiling wall of the cylinder head, and between the extending heat dissipation fin and the bottom wall of the cylinder head, a constricted passage is provided, the constricted passage being disposed on a side of the second passage exit of the second cooling water injection passage which is upstream in a flow direction in the inter-intake/exhaust-port-wall water channel, and the second passage exit is directed to the water channel entrance of the inter-intake/exhaust-port-wall water channel in a direction crossing the extending heat dissipation fin, when viewed from a side of the ceiling wall of the cylinder head.
Dipling however discloses where a constricted passage (CP, annotated Fig. 4 above) is provided, the constricted passage being disposed on a side of the second passage exit (38 or 39) of the second cooling water injection passage (33 or 34, claim 2, par [0008]) which is upstream in a flow direction in the inter-intake/exhaust-port-wall water channel (C, figure 3 seen annotated above), and the second passage exit is directed to the water channel entrance of the inter-intake/exhaust-port-wall water channel in a direction crossing the extending heat dissipation fin, when viewed from a side of the ceiling wall of the cylinder head (Both figures 3 and 4 depict a top view of a cylinder head where in figure 3 guide element 26 or fin directs water to an inter-intake/exhaust-port-wall water channel in a direction crossing guide element 26 and where figure 4 depicts fin F seen annotated below as positioned upstream an inter-intake/exhaust port-wall water channel and directing the flow thereto); wherein the extending heat dissipation fin (F, Fig.4 seen annotated above) is positioned farther from the inter-intake/exhaust-port-wall water channel than the second passage exit (38 or 39) of the second cooling water injection passage is (Fin F is seen connected to water channel exits 38 or 39 as seen in figure 4 above); wherein the second cooling water injection passage (33 or 34) is positioned on the exhaust end side (passages 33 or 34 are positioned on side of engine where exhaust ports are located).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the liquid cooling arrangement of Suzuki as to include first and second cooling water supply bores and fin structure seen discussed in Dipling in paragraph [0007] which states, “To cool the gas exchange ducts arranged in the cylinder head and the tubular chamber arranged centrally in the respective combustion chamber section, a first cooling water supply bore is provided in the cylinder head base, which is supplied with cooling water from the crankcase and is assigned to the combustion chamber section and which directly supplies the tubular chamber with cooling water. A second cooling water supply bore, which is fed in the same manner as described above, is arranged in the cylinder head base in such a way that it leads tangentially from the outlet side past the outlet ducts of a combustion chamber section and opens out at their circumference. It is thereby achieved that a sufficient rigidity of the cylinder head is achieved by means of a solid base plate and yet the particularly hot parts are cooled in a targeted manner. One consequence of the high flow velocities achieved in the bores and at their mouths, which are in the immediate vicinity of the parts to be cooled, are favorable heat transfer values,” in order to ensure adequate cooling water flows while also maintaining rigidity of the cylinder head as discussed by Dipling in paragraph [0004].
Suzuki fails to disclose where the extending heat dissipation fin extends along a lower surface of a ceiling wall of the cylinder head, and between the extending heat dissipation fin and the bottom wall of the cylinder head, a constricted passage is provided.
Dohn (Fig. 1, Abstract, Col. 3 L.14-33) however discloses an extending heat dissipation fin 23 which extends along a lower surface of a ceiling wall of the cylinder head, and between the extending heat dissipation fin and the bottom wall of the cylinder head, a constricted passage is provided.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify fin structure of Suzuki such that is positioned along a lower surface of a ceiling wall in a cylinder head as to create a constricted passage between the heat dissipation fin and the bottom wall of the cylinder head in order to provide a cylinder head wherein all critical areas of the cylinder head bottom near the combustion chambers and the gas exhaust passages are sufficiently cooled during engine operation as discussed by Dohn in Col.1 L.34-38.
Regarding claims 10, 12, 13 and 15, Suzuki in view of Yoshizuka further in view of Dipling disclose the limitations of claims 1, 4, 6 and 9 as discussed below. 
Suzuki fails to disclose wherein the extending heat dissipation fin extends along a lower surface of a ceiling wall of the cylinder head, and between the extending heat dissipation fin and the bottom wall of the cylinder head, a constricted passage is provided, the constricted passage being disposed on a side of the second passage exit of the second cooling water injection passage which is upstream in a flow direction in the inter-intake/exhaust-port-wall water channel, and the second passage exit is directed to the water channel entrance of the inter-intake/exhaust-port-wall water channel in a direction crossing the extending heat dissipation fin, when viewed from a side of the ceiling wall of the cylinder head.
Dipling however discloses where a constricted passage (CP, annotated Fig. 4 above) is provided, the constricted passage being disposed on a side of the second passage exit (38 or 39) of the second cooling water injection passage (33 or 34, claim 2, par [0008]) which is upstream in a flow direction in the inter-intake/exhaust-port-wall water channel (C, figure 3 seen annotated above), and the second passage exit is directed to the water channel entrance of the inter-intake/exhaust-port-wall water channel in a direction crossing the extending heat dissipation fin, when viewed from a side of the ceiling wall of the cylinder head (Both figures 3 and 4 depict a top view of a cylinder head where in figure 3 guide element 26 or fin directs water to an inter-intake/exhaust-port-wall water channel in a direction crossing guide element 26 and where figure 4 depicts fin F seen annotated below as positioned upstream an inter-intake/exhaust port-wall water channel and directing the flow thereto); wherein the extending heat dissipation fin (F, Fig.4 seen annotated above) is positioned farther from the inter-intake/exhaust-port-wall water channel than the second passage exit (38 or 39) of the second cooling water injection passage is (Fin F is seen connected to water channel exits 38 or 39 as seen in figure 4 above); wherein the second cooling water injection passage (33 or 34) is positioned on the exhaust end side (passages 33 or 34 are positioned on side of engine where exhaust ports are located).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the liquid cooling arrangement of Suzuki as to include first and second cooling water supply bores and fin structure seen discussed in Dipling in paragraph [0007] which states, “To cool the gas exchange ducts arranged in the cylinder head and the tubular chamber arranged centrally in the respective combustion chamber section, a first cooling water supply bore is provided in the cylinder head base, which is supplied with cooling water from the crankcase and is assigned to the combustion chamber section and which directly supplies the tubular chamber with cooling water. A second cooling water supply bore, which is fed in the same manner as described above, is arranged in the cylinder head base in such a way that it leads tangentially from the outlet side past the outlet ducts of a combustion chamber section and opens out at their circumference. It is thereby achieved that a sufficient rigidity of the cylinder head is achieved by means of a solid base plate and yet the particularly hot parts are cooled in a targeted manner. One consequence of the high flow velocities achieved in the bores and at their mouths, which are in the immediate vicinity of the parts to be cooled, are favorable heat transfer values,” in order to ensure adequate cooling water flows while also maintaining rigidity of the cylinder head as discussed by Dipling in paragraph [0004].
Suzuki fails to disclose where the extending heat dissipation fin extends along a lower surface of a ceiling wall of the cylinder head, and between the extending heat dissipation fin and the bottom wall of the cylinder head, a constricted passage is provided.
Dohn (Fig. 1, Abstract, Col. 3 L.14-33) however discloses an extending heat dissipation fin 23 which extends along a lower surface of a ceiling wall of the cylinder head, and between the extending heat dissipation fin and the bottom wall of the cylinder head, a constricted passage is provided.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify fin structure of Suzuki such that is positioned along a lower surface of a ceiling wall in a cylinder head as to create a constricted passage between the heat dissipation fin and the bottom wall of the cylinder head in order to provide a cylinder head wherein all critical areas of the cylinder head bottom near the combustion chambers and the gas exhaust passages are sufficiently cooled during engine operation as discussed by Dohn in Col.1 L.34-38.

Claims 4-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. US 20020170510 A1 (Suzuki) in view of Toru Yoshizuka JPH0526107 (Yoshizuka) further in view of Dipling et al. DE 4116943 C1 (Dipling).
Regarding claims 4-6 and 9, Suzuki in view of Yoshizuka disclose the limitations of claim 1 as discussed previously, where Suzuki further discloses wherein the exhaust port (41, 41a) includes a first exhaust valve opening (41a) and a second exhaust valve opening (41a) provided on the exhaust end side relative to the first exhaust valve opening, an exhaust port wall of the exhaust port including a first exhaust entrance port wall on the first exhaust valve opening side and a second exhaust entrance port wall on the second exhaust valve opening side (par [0037, Fig. 3 depicts 4 exhaust ports 41 with openings 41a which are opened by exhaust valves, where the depicted exhaust ports 41 have a first portion which forms an entrance wall leading into the ports 41a for all four exhaust valve openings), wherein an air intake port wall of the air intake port  (40, fig. 3) includes an intake air exit port wall (40a) provided on an intake valve opening side (par [0037]).
Suzuki fails to disclose the head water jacket includes an inter-exhaust-port-wall water channel between the 13first exhaust entrance port wall and the second exhaust entrance port wall, the cooling water injection passage includes a passage entrance provided on the exhaust end side and a passage exit directed toward the inter-exhaust-port-wall water channel are provided, the exhaust port wall includes a leading heat dissipation fin extending from the first exhaust entrance port wall toward the exhaust end, a space between the leading heat dissipation fin and the second exhaust entrance port wall forming a water channel entrance of the inter-exhaust-port-wall water channel, and when viewed in a direction orthogonal to the bottom wall of the cylinder head, the leading heat dissipation fin is curved so that a side of the water channel entrance of the inter- exhaust-port-wall water channel is recessed; wherein a water channel exit of the inter-exhaust-port-wall water channel is directed to a fuel injector; where the head water jacket includes an inter- intake/exhaust-port-wall water channel between the intake air exit port wall and the second exhaust entrance port wall, and the cylinder head includes a second cooling water injection passage provided at the bottom wall of the head water jacket, the second cooling water injection passage including a second passage entrance provided on the exhaust end side and a second passage exit directed to a water channel entrance of the inter-intake/exhaust-port-wall water channel; wherein the second cooling water injection passage is positioned on the exhaust end side.
Dipling (pars [0007, 0025-0033]; Figs. 3 and 4, claim 1) however discloses where the head water jacket includes an inter-exhaust-port-wall water channel between the 13first exhaust entrance port wall and the second exhaust entrance port wall (G, annotated fig. 3 below, claim 1 and fig. 4 which depicts passages 33, 34 and 35 forming inter-exhaust port wall channels between several pairings of exhaust walls and respective exhaust ports, claim 6), the cooling water injection passage includes a passage entrance (31) provided on the exhaust end side and a passage exit (38 or 39) directed toward the inter-exhaust-port-wall water channel are provided (par [0032] discloses “mouths 38 and 39 end tangentially at the circumference of the outlet channel 20 and 19 of the respectively adjacent combustion chamber section 10. The cooling water flow from these cooling water supply bores can be conducted directly to the thermally highly stressed area of the valve webs between the outlet and inlet channels”), the exhaust port wall includes a leading heat dissipation fin (L, see annotated Fig. 4 below) extending from the first exhaust entrance port wall (1, annotated fig. 4 below), a space between the leading heat dissipation fin (L) and the second exhaust entrance port wall (2, annotated Fig.4 below) forming a water channel entrance of the inter-exhaust-port-wall water channel (space between exhaust ports 1 and 2 forms a channel to direct water to entrance E of a water jacket channel formed between the exhaust port 2 and an intake port I, Fig.4 below), and when viewed in a direction orthogonal to the bottom wall of the cylinder head, the leading heat dissipation fin is curved so that a side of the water channel entrance of the inter- exhaust-port-wall water channel is recessed (Fig. 4 depicts where leading fin L has a cross-section such that when viewed in a direction orthogonal to the bottom wall it has a curved shape so that a side of the water channel entrance E of the inter-exhaust-port-wall water channel is recessed); wherein a water channel exit of the inter-exhaust-port-wall water channel is directed to a fuel injector (pars [0025-0029] and Fig. 3 disclose where a water channel exit of an inter-exhaust-port-wall water channel is directed towards a fuel injector 16); where the head water jacket includes an inter- intake/exhaust-port-wall water channel between an intake air exit port wall (17 or 18) and the second exhaust entrance port wall (19 or 20), and the cylinder head includes a second cooling water injection passage provided at the bottom wall of the head water jacket (supply passages 33-35 as discussed in paragraph [0027] are seen positioned in lower section of figures 2, 6 and 7, where supply passage 35 is clearly seen as provided at the bottom of the cylinder head 1 water jacket, the examiner considers injection passages 33 and 34 to be arranged in a similar manner with respect to the cylinder head water jacket), the second cooling water injection passage including a second passage entrance (31) provided on the exhaust end side and a second passage exit (38 or 39) directed to a water channel entrance of the inter-intake/exhaust-port-wall water channel (H); wherein the second cooling water injection passage is positioned on the exhaust end side.

    PNG
    media_image3.png
    746
    804
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    675
    789
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the liquid cooling arrangement of Suzuki as to include first and second cooling water supply bores and fin structure seen discussed in Dipling in paragraph [0007] which states, “To cool the gas exchange ducts arranged in the cylinder head and the tubular chamber arranged centrally in the respective combustion chamber section, a first cooling water supply bore is provided in the cylinder head base, which is supplied with cooling water from the crankcase and is assigned to the combustion chamber section and which directly supplies the tubular chamber with cooling water. A second cooling water supply bore, which is fed in the same manner as described above, is arranged in the cylinder head base in such a way that it leads tangentially from the outlet side past the outlet ducts of a combustion chamber section and opens out at their circumference. It is thereby achieved that a sufficient rigidity of the cylinder head is achieved by means of a solid base plate and yet the particularly hot parts are cooled in a targeted manner. One consequence of the high flow velocities achieved in the bores and at their mouths, which are in the immediate vicinity of the parts to be cooled, are favorable heat transfer values,” in order to ensure adequate cooling water flows while also maintaining rigidity of the cylinder head as discussed by Dipling in paragraph [0004].
Dipling discloses fin (f or L, seen identified in the annotated figures above) depicted as curving towards respective exhaust ports but is not considered to be sufficiently curved as to extend from a first exhaust entrance port wall toward the exhaust end. However, provided the fin F or L of Dipling as seen depicted in figure 4 is curved and is formed in and along a wall forming a first exhaust port and curved towards a second exhaust port a slightly modified curvature of the fin F or L such that its tip extends toward the exhaust end as to further restrict a flow passage is considered to be obvious to a person of ordinary skill in the art provided the courts have established prior precedent that the configuration of a claimed apparatus was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant, for further consideration please see MPEP section 2144.04 B. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. US 20020170510 A1 (Suzuki) in view of Toru Yoshizuka JPH0526107 (Yoshizuka) further in view of Abe Yoshiyuki JP 09060555 A (Yoshiyuki).
Suzuki in view of Yoshizuka disclose the limitations of claim 1 as discussed previously. Suzuki fails to disclose a head gasket interposed between the cylinder block and the cylinder head, wherein the bottom wall of the cylinder head includes a combustion chamber ceiling wall and a pushing wall positioned on an outer circumferential side of the combustion chamber ceiling wall and pushing a bead of the head gasket, and in the bottom wall of the cylinder head, the pushing wall is greater in thickness than an outer peripheral part of the combustion chamber ceiling wall being adjacent to the pushing wall.
Yoshiyuki (Figs. 2 and 4; pars [0003, 0017 and 0023] however discloses where a head gasket is interposed between the cylinder block and the cylinder head, wherein the bottom wall of the cylinder head includes a combustion chamber ceiling wall (2, pars [0001, 0014]) and a pushing wall (2b) positioned on an outer circumferential side of the combustion chamber ceiling wall and pushing a bead of the head gasket, and in the bottom wall of the cylinder head (par [0015] discloses where cylinder ceiling wall 2 is gradually thickened outwards and is formed to have a maximum thickness at location of head bolt bosses 7, where the connection of the bolt in between the cylinder head and the cylinder would result in an increasing compressive force on a bead of the gasket described in paragraphs  [0003, 0017 and 0023]), the pushing wall is greater in thickness than an outer peripheral part of the combustion chamber ceiling wall being adjacent to the pushing wall (pushing wall 2b is greater in thickness than outer peripheral part 2a of the combustion chamber ceiling wall 2 and greater in thickness than the outer peripheral edges of ceiling wall 2 as seen in Figure 2).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to thicken a part of the cylinder head ceiling wall of Suzuki positioned about a gasket located between the cylinder head and cylinder block so that the cooling characteristics and rigidity of the cylinder ceiling are balanced, and the rigidity of the entire cylinder head is increased as discussed by Yoshiyuki in paragraph [0016].
Response to Arguments
Applicant’s arguments, seen in applicant’s remarks/arguments, filed 01/05/2022, with respect to the rejection(s) of claim(s) 1-10, 12, 13 and 15-17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Toru Yoshizuka JPH0526107 (Yoshizuka).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747